DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 14 and 16 – 17. Claims 15 and 18 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (WO 2012/144328 A1) as cited by Applicant in view of Minoletti (U.S. Patent No. 6,230,716 B1) and Yoshida et al. (U.S. Patent No. 9,168,117 B2).

    PNG
    media_image1.png
    534
    474
    media_image1.png
    Greyscale
Regarding Independent Claim 1, Yoshihiko teaches a connector (Annotated Fig. 5c) for repeatedly attaching and detaching a head (toothbrush, 20) to and from a handle (main body, 10) of a manual oral care implement (electric toothbrush, 1), the connector (Annotated Fig. 5c) having an outer lateral surface (lateral surface of 52).
Yoshihiko does not teach a recess, the recess forming a cavity within the connector, the cavity comprises a spring-loaded ball-snap element, the element comprising a ball and a spring, the spring applying a radial force onto the ball in a direction towards the outer lateral surface of the connector, 
Minoletti, however, teaches a recess (Fig. 1), the recess (Fig. 1) forming a cavity (hole that 54 is located within; Fig. 1) within the connector (32), the cavity (Fig. 1) comprises a spring-loaded ball-snap element (50), the element (50) comprising a ball (52) and a spring (54), the spring (54) applying a radial force onto the ball (50) in a direction towards the outer lateral surface of the connector (32; Fig. 1), wherein the connector (32) is structured and configured such that repeatedly attaching and detaching a head  (12) to and from the handle (30) is accomplished solely by pushing-in and pulling-out the head (12) in an axial direction (Fig. 1), whereby the ball (52) engages and disengages a recess (28) provided in an inner wall (24) of the head (12; Col. 4, lines 30 - 40).


    PNG
    media_image2.png
    336
    693
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include a recess, the recess forming a cavity within the connector, the cavity comprises a spring-loaded ball-snap element, the element 
Yoshida, however, teaches a connector (40) for repeatedly attaching and detaching a head (50) to and from a handle (10) wherein the inner wall (Annotated Fig. 5) of the hollow portion (Annotated Fig. 5) of the head (50) comprises at least two ribs (530r) arranged opposite each other (Annotated Fig. 5), for adjusting the head  (50) on the connector (40) and preventing compression of air in the hollow portion (Annotated Fig. 5) of the head (50) when the head is being attached to the handle (10; the ribs, The limitation recites the functional/intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Further, Yoshida is capable of performing the limitation in that ribs, 530 allow for alignment of the head on the handle and further can prevent compression of air from entering in the hollow space when installed on the connector.

    PNG
    media_image3.png
    461
    314
    media_image3.png
    Greyscale

Regarding Claim 2, Yoshihiko, as modified, teaches the connector (Annotated Fig. 5c) wherein the connector comprises at least a first substantially cylindrical section (mounting shaft, 52) and a second substantially cylindrical section (attachment, 40), an at least partially conically shaped section (pedestal, 42) connecting the first (52) and the second (40) substantially cylindrical sections (Annotated Fig. 5c), the first (52) and the second (40) substantially cylindrical sections (Annotated Fig. 5c) and the at least partially conically section (42) defining a longitudinal length extension (Annotated Fig. 5c) of the connector (Annotated Fig. 5c), wherein the first substantially cylindrical section (52) and the second (40) substantially cylindrical section (Annotated Fig. 5c) are placed off-center with respect to the longitudinal length extension (Annotated Fig. 5c).  
Regarding Claim 3, Yoshihiko, as modified, teaches the connector (Annotated Fig. 5c) wherein each of the first substantially cylindrical section (52) and the second substantially cylindrical section (40) has a length extension (Annotated Fig. 5c) and a cross-sectional area (Annotated Fig. 5c) extending substantially perpendicular to the length extension (Annotated Fig. 5c), and wherein the cross-sectional area (Annotated Fig. 5c) of the first substantially cylindrical section (52) and the cross-sectional area (Annotated Fig. 5c) of the second substantially cylindrical section (40) is substantially circular (Annotated Fig. 5c).  
Regarding Claim 4, Yoshihiko, as modified, teaches the connector (Annotated Fig. 5c) wherein at least one of the first (52) substantially cylindrical section and the second (40) substantially cylindrical section (Annotated Fig. 5c) comprises a flattening portion (52B).  
Regarding Claim 5, Yoshihiko, as modified, teaches all of the elements of claim 4 as discussed above.
Yoshihiko does not teach the connector wherein the recess with the spring-loaded ball element is provided at the flattening portion.  
Minoletti, however, teaches the connector (32) wherein the recess (Fig. 1) with the spring-loaded ball element (50) is provided at the flattening portion (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the recess with the spring-loaded ball element is provided at the flattening portion, as taught by Minoletti, to provide a coupling joint 
Regarding Claim 6, Yoshihiko, as modified, teaches the connector (Annotated Fig. 5c) wherein the first substantially cylindrical section (52) has a cross-sectional area (Annotated Fig. 5c) that is greater than the cross-sectional area (Annotated Fig. 5c) of the second substantially cylindrical section (40).  
Regarding Claim 7, Yoshihiko, as modified, teaches the connector (Annotated Fig. 5c) wherein the first (52) and second (40) substantially cylindrical sections (Annotated Fig. 5c) have a first and a second outer lateral surface (Annotated Fig. 5c), respectively, and the first (52) and second (40) substantially cylindrical sections (Annotated Fig. 5c) are arranged with respect to each other so that a part of the first outer lateral surface (Annotated Fig. 5c) and a part the second outer lateral surface (Annotated Fig. 5c) are substantially in straight alignment (Annotated Fig. 5c).  
Regarding Claim 8, Yoshihiko, as modified, teaches the connector (Annotated Fig. 5c) wherein the flattening portion (52B) is arranged opposite to the first and second outer surfaces (Annotated Fig. 5c) being substantially in straight alignment (Annotated Fig. 5c).  
Regarding Claim 9, Yoshihiko, as modified, teaches a handle (10) for a manual oral care implement (1), the handle (10) comprising a connector (Annotated Fig. 5c) of claim 1.  
Regarding Claim 10, Yoshihiko, as modified, teaches the handle (10) wherein the handle (10) has a distal end (Fig. 1) and a proximal end (Fig. 1), the proximal end (Fig. 1) being closest to a head (20) attachable to the handle (10), wherein the proximal end (Fig. 1) of the handle (10) comprises a hollow portion (space, 53) into which a portion of the first substantially cylindrical section (52) is inserted.
Regarding Claim 12, Yoshihiko, as modified, teaches a manual oral care implement (1) comprising a head (20) and a handle (10) with a connector (Annotated Fig. 5c) of claim 9, the head (20) being structured and configured to be repeatedly attachable to and detachable from the handle (10) via the connector (Annotated Fig. 5c).  
Regarding Claim 13, Yoshihiko, as modified, teaches the manual oral care implement (1) of claim 12, wherein the head (22) comprises a hollow portion (Fig. 1) for receiving the second substantially 
Regarding Claim 14, Yoshihiko, as modified, teaches the manual oral care implement (1) of claim 13, wherein the hollow portion (Fig. 1) of the head (22) comprises an inner wall (Fig. 1).
Yoshihiko does not teach the inner wall comprising a recess for receiving the ball of the spring-loaded ball element.  
Minoletti, however, teaches the inner wall (24) comprising a recess (28) for receiving the ball (52) of the spring-loaded ball element (50; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the inner wall comprising a recess for receiving the ball of the spring-loaded ball element, as taught by Minoletti, to provide a coupling joint which is simple and easy to manufacture and which allows for a quick disconnect for removably attaching the brush handle to the brush head such that the brush handle may be quickly removed from the brush head. 
Claims 11 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (WO 2012/144328 A1) as cited by Applicant in view of Minoletti (U.S. Patent No. 6,230,716 B1) and Yoshida et al. (U.S. Patent No. 9,168,117 B2) and Fischer (EP 3090646 A1) as cited by Applicant .
Regarding Claim 11, Yoshihiko, as modified, teaches all of the elements of claim 10 as discussed above.
Yoshihiko does not teach the handle wherein the proximal end comprises a chamfered surface, wherein the handle having a longitudinal length extension and a cross-sectional area extending substantially perpendicular to the longitudinal length extension, and wherein the chamfered surface and the cross-sectional area define an angle α from about 15° to about 30°.  
Fischer, however, teaches the handle wherein the proximal end (Fig. 2c) comprises a chamfered surface (inclined stop surface, 44), wherein the handle (1) having a longitudinal length extension and a cross-sectional area extending substantially perpendicular to the longitudinal length extension (Fig. 2c), and wherein the chamfered surface (44) and the cross-sectional area define an angle α from about 15° to about 30° (Fig. 2c).  

    PNG
    media_image4.png
    280
    289
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the handle  wherein the proximal end comprises a chamfered surface, wherein the handle  having a longitudinal length extension and a cross-sectional area extending substantially perpendicular to the longitudinal length extension, and wherein the chamfered surface and the cross-sectional area  define an angle α from about 15° to about 30°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Regarding Claim 16, Yoshihiko, as modified, teaches all of the elements of claim 11 as discussed above.
Yoshihiko does not teach the handle wherein the angle α is from about 18° to about 28°.  
Fischer, however, teaches the handle wherein the angle α is from about 18° to about 28° (Fig. 1b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the handle wherein the angle α is from about 18° to about 28°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Regarding Claim 17, Yoshihiko, as modified, teaches all of the elements of claim 11 as discussed above.

Fischer, however, teaches the handle wherein the angle α is about 25° (Fig. 1b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the handle wherein the angle α is about 25°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface. 
Response to Arguments
Applicant's arguments, filed August 16, 2021, with respect to the rejection of claims 1 – 18 under 35 U.S.C 103 have been fully considered and are persuasive; therefore the rejection is withdrawn. Examiner appreciates the clarification of the limitation and the updated claim language; therefore, Examiner concedes that Fisher fails to teach 2 ribs as required by amended claim 1.
Applicant’s arguments with respect to amended claim 1 – 14  and 16 – 17 have been fully considered, however, after further consideration and in light of the amendments presented, a new grounds of rejection is made in view of Yoshida et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723